DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
Applicants are reminded of their duty of disclosure under 37 C.F.R. 1.56.  Applicants’ appear to have several books, articles, podcasts, presentations, and other media that should be submitted as being relevant to patentability.  If it is relevant to patentability, it should be submitted for the Examiner’s consideration.  Some of the information is detailed on applicants’ website https://smartersolutions.com/ .  Applicants have a DUTY to disclose items that may be relevant to patentability via an IDS.  The items referenced and disclosed on that website should be submitted if they are relevant to patentability.  

Inventorship
Applicant is reminded that upon the substantial amendment of claims the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).  
 

 Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are not persuasive. 
Applicants’ have amended claims 1 and 17 to overcome the rejection of these claims under 35 USC 112(b).  The feature of “said information” lacks antecedent basis.  That is, “an information” should be first recited and “an information” should be defined to include whatever information applicants intend to be “in a clickable format”.  Thus, this rejection is hereby maintained and made final. 
Applicants’ filed a declaration under 37CFR 1.131.  However, this declaration is inappropriate for this situation.  Applicants’ have not submitted any evidence that the information is not in the original book.  Further, even if the figure is not in the original book, the claims would still be rejectable over the book if the book describes the process in the flow chart.  The flow chart is not being claimed, the features in the chart are, and as such, any disclosure of those features would be useable to reject the claims.  However, applicants’ own website says the flow chart was published in 2008. 
Further, even if applicants’ declaration was correct, that the figures of the book were published after the filing date of this application, the book still describes the information within the flow chart, and as such, the well-made rejection is hereby maintained and made FINAL.  
Further, the Fig. 4.7 cited in the Office action below it says it was from the book “copyright 2008”. That is, the book and the information therein was published well prior to the filing date of this application and as such, the well-made rejection is proper and hereby maintained.  That date on the website says the figure was published in 2008.  That’s the date it was published.  Further, website is owned and maintained by applicants, they are in complete control to indicate the date of publication.  As such, the rejections over the information on the website is hereby maintained. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-25 are hereby rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites “not-predictable statement” which is not supported in applicants’ specification with the supporting details of “may need investigation for understanding and resolution”, and how this is to be done, or how to “a datum point causing a non-stability statement may need investigation for understanding and resolution” may be completed for a proper future predication.  Applicants’ specification leaves one to guess as to how this is to be done, requiring undue experimentation as such, is not supported in applicants’ specification.  That is, the added features is not supported in applicants’ originally filed specification as filed.  Applicants’ speciation appears to disclose that he statement may be overridden but does not describe investigation, understanding and resolution.  What steps should be taken for investigation, understanding and resolution.  This lack of support is further evidenced in applicants’ remarks which indicates support for the other amended features but do not provide support for this feature.  As such, one having ordinary skill in the art would not reasonably conclude that applicants had possession of the recited features as of their filing date, and this rejection is proper. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17 and dependent claims 2-6, 8-10 and 12-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite “with presentation of said information”, and does not first present “information” or “an information” and as such lacks antecedent basis.  Claims 1 and 17 recite several pieces of information prior, and it is unclear which piece of information is disclosed as presented as “clickable”.  Thus, one having ordinary skill in the art would not understood the metes and bounds of that which applicants regard as their invention. 
For examination purpose, the claims are read on any information that is clickable.  

Claim 17 recites “may need” in reference to investigate.  It is unclear if this feature is being claimed or not, because “may” could mean needed, and could mean not need.  As such, it is unclear what the metes and bounds of applicants’ claims are. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-10 and 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over https://smartersolutions.com/books/operational-excellence-books-integrated-enterprise-excellence-five-textbook-series/  Web page prints attached, citing Integrated Enterprise Excellence, Volume II- Business Deployment: A Leaders' Guide for Going Beyond Lean Six and the Balanced Scorecard, Forrest W. Breyfogle III Citius Publishing, Fig. 4.7, 2008.  Hereafter, Breyfogle in view of Anderson (U.S. Patent Application Publication No. 2014/0163759).
Claims 1-6, 8-10 and 12-25 recite features that are disclosed via Breyfogle. The claimed features of claims 1 and 17 correspond to Fig. 4A of applicants’ disclosure. However, Breyfogle discloses a figure and description that corresponds to the disclosure of Applicants’ fig. 4a, reproduced below: 

Applicants’ Fig. 4A: 


    PNG
    media_image1.png
    418
    497
    media_image1.png
    Greyscale


Breyfogle disclosure: 

    PNG
    media_image2.png
    296
    675
    media_image2.png
    Greyscale


Applicants’ Fig. 4A corresponds to Breyfogle as follows: 
Fig. 4a
Breyfogle corresponding feature: 
402 
1
404
2
406
3
408
4
410
5
412
6
414
7
416
8
418
9




Claim 1 is rejected in view of Breyfogle as follows: 


Regarding claims 1 and 17, 

an enterprise statement receiving module configured to receive, at a computing device, one or more objective statements comprising mission statements and vision statements of an enterprise through an interactive user interface from a user; (1)
an Integrated Enterprise Excellence (IEE) value chain and measurable metrics receiving module configured, at the computing device, to receive an IEE value chain of the enterprise and a plurality of enterprise-specific measurable metrics from the user
collect historical data and real-time data 
analyze the historical data and the real-time data 
an execution monitoring module configured to automatically assess process responses of each of the plurality of enterprise-specific measurable metrics in the IEE value chain to be one of stable and unstable, based on the analysis by the statistical model, wherein when respective process response of one or more metrics from the plurality of enterprise-specific measurable metrics is stable, the execution monitoring module configured to provide a prediction statement for each of the one or more metrics;(4)
a reporting module configured to output, through an active dashboard, a process-output reporting in form of real-time time-series high-level performance reported data comprising status of defined processes through the IEE value chain based on analysis by the statistical model, wherein the active dashboard presents a metric-report-out chart with the prediction statement , or with an alert for the special-cause event(s);(4)
a process improvement identification module configured to identify one or more process improvement plans and one or more lower-level performance metrics aligned to the one or more process improvement plans, based on the analysis of the historical data and the real-time time- series high-level performance reported data;(5)
an impact assessment module configured to assess completion of the one or more EIP process improvement plans and impact of the one or more EIP process improvement plans on enterprise goals, and(6)
a control module configured to facilitate tracking and maintenance of gain, related to the enterprise, through the one or more process improvement plans, for positive results from the one or more process improvement plans, wherein when a degradation is detected in the process responses, the system is configured to repeat the steps of collecting historical data and real-time data, automatically assess process responses, reporting, identifying one or more process improvement plans, assessing completion and impact of the one or more EIP process improvement plans until the gain is maintained.(7-9).  
Breyfogle discloses: 
  the active dashboard facilitates teams and leadership to use the process-output reporting to create meaningful and effective statistically-insight, provided action plans that benefit the enterprise as a whole. (See Breyfogle fig. 4.7)


  wherein the plurality of enterprise-specific measurable metrics are reported from a high-level process output-response perspective, which includes variability of the process and separates typically process output-response “noise” from unusual events or process-output response-trends. Breyfogle discloses: (Breyfogle fig. 4.7)

Breyfogle does not disclose: 

A system for business management with an integrated nine-step business management model, the system comprising:
processor(s);
interface(s);
a memory communicatively coupled to the processor(s), wherein the memory stores processor-executable instructions, which, on execution, cause the processor(s) to perform business management using modules in the system, the modules comprising;

;(2)
 a receiving module IEE value chain presentation of said information in a clickable format where one page shows the functions’ metrics along with the processes that created the metrics; and 
a current state analysis module configured, at the computing device, to:
However, the above recited features of claim 1, are generic computer processors, displayers and memory, and a generic clickable format common with any web based information.  That is, these features are well known in the art, and necessary to make something automated.  It has been held to be obvious to automate a manual task, and as such, it would have been obvios to use a generic computer including a processor, display, and memory to automate the features of Breyfogle, for the obvious benefit of providing real time data analysis to ease business decision making.  This a goal outlined as being in the book published in 2008, and as such, was not only obvious, but a goal of the author.  See web site print, page 2.  
For the sake of complete prosecution, Anderson is provided and discloses: 

A system for business management with an integrated nine-step business management model, the system comprising:
processor(s); (abstract, Fig. 1, including a computer)
interface(s); (abstract, Fig. 1, including a computer)
a memory communicatively coupled to the processor(s), wherein the memory stores processor-executable instructions, which, on execution, cause the processor(s) to perform business management using modules in the system, the modules comprising; (abstract, Fig. 1, including a computer)
a receiving module IEE value chain presentation of said information in a clickable format where one page shows the functions’ metrics along with the processes that created the metrics; and a current state analysis module configured, at the computing device, to: (abstract, Fig. 1, including a computer, [0066] disclosing clickable.)


It would have been obvious to automate the disclosure of Breyfogle as taught by Anderson, for the obvious benefit of easing the decision making, and providing real time data to a decision maker, in view of Anderson’s abstract, and In view of Breyfogle’s teaching that real time data helps make better decisions.  
Further, it is well settled law that it is obvious to automate a manual task.  Here the manual task of Breyfogle is automated by the additional computer features claimed. The automation would accomplish the same result of the prior art disclosure of Breyfogle, and as such, it would have been obvious to automate the process as taught by Anderson.  See MPEP 2144.04 (II): 
III. AUTOMATING A MANUAL ACTIVITY
In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
 Thus, the features of claim 1 would have been obvious to one having ordinary skill in the art. 

 



Regarding claim 4.   
Breyfogle discloses: 
A system of claim 1, wherein the reporting of data associated with the plurality of enterprise-specific measurable metrics, comprising of enterprise Key Performance Indicators (KPIs) or other metrics, provides the predictive statement of what is expected in the future for a process's output, when the process response is considered stable from a high-level perspective. (Breyfogle fig. 4.7)


Regarding claim 5. 
Breyfogle discloses: 
  The system of claim 1, wherein the reporting module provides a risk assessment and avoidance measurement tracking and automatic reporting when a Key Performance Indices (KPI) metric of the plurality of enterprise-specific measurable metrics has transitioned statistically to a worse condition or when a special-cause event is detected. (Breyfogle fig. 4.7)


Regarding claim 6 
Breyfogle discloses: 
  The system of claim 1, wherein each of the plurality of enterprise-specific measurable metrics is linked to the processes that created them throughout an TEE value chain. (Breyfogle fig. 4.7)

 


Regarding claim 8.  
Breyfogle discloses: 
 The system of claim 1 further comprising an overall enterprise- IEE-reported-financial-goal-setting module configured to facilitate one or more stack-holders to create targeted strategic operational organizational goals for IEE reported metrics that lead to process improvements so the big-picture financials benefit. (Breyfogle fig. 4.7)

 


Regarding claim 9.  
Breyfogle discloses: 
 The system of claim 1 further comprises:
a process improvement identification module Enterprise Improvement Plan (EIP) configured to identify one or more process improvement plans and one or more lower-level performance metrics aligned to the one or more process improvement plans based on the analysis of the historical data and the real-time time-series high-level performance reported data; and(Breyfogle fig. 4.7)

an the execution monitoring module configured to collect infield data associated with the one or more recommended metrics and the one or more lower-level metrics from the infield resources; (Breyfogle fig. 4.7)
analyze the infield data to identify deviation from expected results; (Breyfogle fig. 4.7)
generate in one chart an assessment report of process-output response stability, from a process-output point of view with the incorporation of a predictive assessment and futuristic expectation for a stable process for all metrics throughout an organizational IEE value chain. (Breyfogle fig. 4.7)


Regarding claim 10. 
Breyfogle discloses: 
 The system of claim 1 further comprises a strategy recommendation module configured, at the computing device, to provide information for the creation of one or more strategic recommendations to overcome the shortcoming of the enterprise using a machine learning model. (Breyfogle fig. 4.7)

 


Regarding claim 12.  
Breyfogle discloses: 
 The system of claim 1, wherein the reporting module is configured to allow a remote user to monitor through an interactive user interface
one or more functional aspects of the IEE value chain of the enterprise; (Breyfogle fig. 4.7)
one or more processes associated with an individual component of the IEE value chain; (Breyfogle fig. 4.7)
graphical statistical assessment of a process output response to determining process stability; (Breyfogle fig. 4.7)
graphical representation of the plurality of enterprise-specific measurable metrics that includes both an assessment of process stability and provides a predictive statement for a process output response in one chart; (Breyfogle fig. 4.7)
graphical statistic-based metric reporting that graphically shows when a process response has changed, perhaps for the betterment from a process-improvement project or degradation for whatever reason; (Breyfogle fig. 4.7)
graphical representation of data associated with the plurality of enterprise-specific measurable metrics; (Breyfogle fig. 4.7)
graphical representation of data associated with the one or more recommended measurable metrics; (Breyfogle fig. 4.7)
graphical representation of data associated with the one or more lower-level measurable metrics; and(Breyfogle fig. 4.7)
visual representation of the impact assessment. (Breyfogle fig. 4.7)


Regarding claim 13.  
Breyfogle discloses: 
The system of claim 1, wherein the reporting module is configured to generate custom reports for a plurality of effective management attributes, wherein the plurality of effective management attributes comprises executive performance management review, decision-making process, strategy formulation, scoreboard/dashboard reporting, and enterprise improvement efforts. (Breyfogle fig. 4.7)


Regarding claim 14. 
Breyfogle discloses: 
  The system of claim 1, wherein the enterprise statement receiving module is configured to receive one or more objective statements of an enterprise comprises mission statement, visions statement, value statement, and response to Jim Collins’ three-circle questions. . (Breyfogle fig. 4.7)


Regarding claim 15. 
Breyfogle discloses: 
   The system of claim 1, wherein the knowledge database maintains the repository of determining metrics that provide insight to each function's performance in an IEE value chain from a quality, cost, and time perspective, which includes efficiency and effectiveness. (Breyfogle fig. 4.7)


Regarding claim 16. 
Breyfogle discloses: 
 The system of claim 1, wherein the plurality of enterprise- specific measurable metrics comprises high-level enterprise-specific measurable metrics and lower level enterprise-specific measurable metrics. (Breyfogle fig. 4.7)

Regarding claim 17.   A method, comprising:
Breyfogle discloses: 
receiving, at a computing device having processor(s), interface(s), and processor- executable instructions stored in a memory communicatively coupled to the processor(s), one or more objective statements comprising mission statements and vision statements of an enterprise through an interactive user interface from a user;(1)
receiving, at the computing device, an IEE value chain of the enterprise and a plurality of enterprise-specific measurable metrics from the user, wherein said IEE value chain and plurality of enterprise specific measurable metrics are available to a plurality of other users at all levels of enterprise management continuous and at all times;(2)
collecting, at the computing device, historical data and real-time data associated with each of the plurality of enterprise-specific measurable metrics from a plurality of infield resources through a communication network;(3)
analyzing, at the computing device, the historical data and the real-time data using a statistical model to determine if each of the plurality of enterprise-specific measurable metrics are predictive or a special-cause event(s) has occurred, which may need timely resolution, along with strengths and shortcomings of the enterprise;(3)
automatically assessing process responses of each of the plurality of enterprise-specific measurable metrics in the IEE value chain to be one of stable or unstable, based on the analysis by the statistical model, wherein when respective process response of one or more metrics from the plurality of enterprise-specific measurable metrics is unstable, the execution monitoring module is configured to provide a non-predictable statement for each of the one or more metrics wherein a datum point causing a non-stability statement may need investigation for understanding and resolution so an adjustment can be made to the process report-out or the associated process so that the metric-report becomes stable in the future and a prediction statement then can be made;  (this features is not supported in applicants specification as detailed above under 35 USC 112(a))(4)
outputting, using an active dashboard, a process-output reporting in form of real-time time-series high-level performance reported data comprising status of defined processes through the IEE value chain based on analysis by the statistical model, wherein the active dashboard presents a metric-report-out chart with the prediction statement , or with an alert for the special- cause event(s);(5)
identifying one or more process improvement plans and one or more lower-level performance metrics aligned to the one or more process improvement plans, based on the analysis of the historical data and the real-time time-series high-level performance reported data;(6)

assessing completion of the one or more EIP process improvement plans and impact of the one or more EIP process improvement plans on enterprise goals; and(7-8)
facilitating tracking and maintenance of gain, related to the enterprise, through the one or more process improvement plans, for positive results from the one or more process improvement plans, wherein when a degradation is detected in the process responses, the steps of collecting historical data and real-time data, automatically assess process responses, reporting, identifying one or more process improvement plans, assessing completion and impact of the one or more EIP process improvement plans is repeated until the gain is maintained.(7-9)
Breyfogle discloses: 
  the active dashboard facilitates teams and leadership to use the process-output reporting to create meaningful and effective statistically-insight, provided action plans that benefit the enterprise as a whole. (See Breyfogle fig. 4.7)


  wherein the plurality of enterprise-specific measurable metrics are reported from a high-level process output-response perspective, which includes variability of the process and separates typically process output-response “noise” from unusual events or process-output response-trends. Breyfogle discloses: (Breyfogle fig. 4.7)

However, the above recited features of claim 17, are generic computer processors, displayers and memory, and a generic clickable format common with any web based information.  That is, these features are well known in the art, and necessary to make something automated.  It has been held to be obvious to automate a manual task, and as such, it would have been obvious to use a generic computer including a processor, display, and memory to automate the features of Breyfogle, for the obvious benefit of providing real time data analysis to ease business decision making.  This a goal outlined as being in the book published in 2008, and as such, was not only obvious, but a goal of the author.  See web site print, page 2.  
For the sake of complete prosecution, Anderson is provided and discloses: 

A system for business management with an integrated nine-step business management model, the system comprising:
processor(s); (abstract, Fig. 1, including a computer)
interface(s); (abstract, Fig. 1, including a computer)
a memory communicatively coupled to the processor(s), wherein the memory stores processor-executable instructions, which, on execution, cause the processor(s) to perform business management using modules in the system, the modules comprising; (abstract, Fig. 1, including a computer)
with presentation of said information in a clickable format where one page can show a functions metrics along with the processes that created the metrics; and a current state analysis module configured, at the computing device, to: (abstract, Fig. 1, including a computer, [0066] disclosing clickable.)


It would have been obvious to automate the disclosure of Breyfogle as taught by Anderson, for the obvious benefit of easing the decision making, and providing real time data to a decision maker, in view of Anderson’s abstract, and In view of Breyfogle’s teaching that real time data helps make better decisions. Further, it is well settled law that it is obvious to automate a manual task.  Here the manual task of Breyfogle is automated by the additional computer features claimed. The automation would accomplish the same result of the prior art disclosure of Breyfogle, and as such, it would have been obvious to automate the process as taught by Anderson.  See MPEP 2144.04 (II): 
III. AUTOMATING A MANUAL ACTIVITY
In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
 Thus, the features of claim 17 would have been obvious to one having ordinary skill in the art. 


Regarding claim 18. ( 
Breyfogle discloses: 
The method of claim 17 further comprises creating, by the computing device, insight for the creation of one or more strategic recommendations to overcome the shortcoming of the enterprise using a machine learning model. . (Breyfogle fig. 4.7)

Regarding claim 19.  The method of claim 17, further comprising:
collecting infield data associated with the one or more recommended metrics and the one or more lower-level metrics from the infield resources;
analyzing the infield data to identify deviation from expected results; and
providing a metric report that indicates an identified deviation that is sent to a concerned person based on nature of the alert.

Regarding claim 20.   The method of claim 17 further comprises:
providing insight to data associated with the one or more recommended metrics and the one or more lower-level metrics to assess the impact of the execution of the one or more process improvement plans. . (Breyfogle fig. 4.7)

Regarding claim 21.   The method of claim 18 further comprises presenting through an interactive user interface one or more of:
the IEE value chain of the enterprise;
8
 
one or more processes associated with an individual component of the value chain;
graphical representation of data associated with the plurality of enterprise-specific measurable metrics;
graphical representation of data associated with the one or more recommended measurable metrics;
graphical representation of data associated with the one or more lower-level measurable metrics; and
visual representation of the impact assessment. . (Breyfogle fig. 4.7)

Regarding claim 22.   The method of claim 17 further comprises generating custom reports for a plurality of effective management attributes, wherein the plurality of effective management attributes comprises executive performance management review, decision-making process, strategy formulation, scoreboard reporting, and enterprise improvement efforts. . (Breyfogle fig. 4.7)

Regarding claim 23. (Previously Presented) The method of claim 17, wherein the one or more objective statements of an enterprise comprises mission statement, visions statement, value statement, and response to Jim Collins’ three-circle questions. . (Breyfogle fig. 4.7)

Regarding claim 24  The method of claim 17, wherein the knowledge database maintains the repository of measurable metrics to objective statements mapping of successful enterprises. . (Breyfogle fig. 4.7)

Regarding claim 25.   The method of claim 17, wherein the plurality of enterprise- specific measurable metrics comprises high-level enterprise-specific measurable metrics and lower level enterprise-specific measurable metrics. . (Breyfogle fig. 4.7)
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898